Appellate Case: 20-4129     Document: 010110727715          Date Filed: 08/22/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                                         PUBLISH                                  Tenth Circuit

                       UNITED STATES COURT OF APPEALS                            August 22, 2022

                                                                              Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                               Clerk of Court
                          _________________________________

  KELLY DAY,

        Plaintiff - Appellant,

  v.                                                              No. 20-4129

  SKYWEST AIRLINES,

        Defendant - Appellee.
                       _________________________________

                      Appeal from the United States District Court
                                for the District of Utah
                             (D.C. No. 4:20-CV-00013-DN)
                        _________________________________

 Bradley J. Stoll of Katzman, Lampert & Stoll, Wayne, Pennsylvania, for Plaintiff–
 Appellant.

 Scott M. Petersen (Tanner J. Bean with him on the brief) of Fabian VanCott, Salt Lake
 City, Utah, for Defendant–Appellee.
                         _________________________________

 Before BACHARACH, BRISCOE, and MURPHY, Circuit Judges.
                  _________________________________

 MURPHY, Circuit Judge.
                     _________________________________

                                   I. INTRODUCTION

        Kelly Day appeals the district court’s dismissal of the diversity action she filed

 against SkyWest Airlines for personal injuries she allegedly sustained when a SkyWest

 flight attendant carelessly struck her with a beverage cart. The district court granted
Appellate Case: 20-4129     Document: 010110727715          Date Filed: 08/22/2022        Page: 2



 SkyWest’s motion to dismiss the action as preempted under the Airline Deregulation Act

 (“ADA”), which preempts state laws “related to a price, route, or service of an air

 carrier.” 49 U.S.C. § 41713(b)(1).

        We agree with our sister circuits that personal-injury claims arising out of an

 airline employee’s failure to exercise due care are not “related to” a deregulated price,

 route, or service. Therefore, exercising jurisdiction under 28 U.S.C. § 1291, we reverse

 the district court’s dismissal of Day’s action and remand for further proceedings

 consistent with this opinion.

                                    II. BACKGROUND

        Day alleges she flew as a fare-paying passenger on a SkyWest flight from Oregon

 to Texas on January 11, 2019. During the flight’s beverage service, a SkyWest flight

 attendant “caused the beverage cart to forcefully strike . . . Day’s right shoulder causing

 her significant injury and damage to her body.”

        Day filed a two-count diversity complaint in the United States District Court for

 the District of Utah, alleging claims of negligence and breach of contract.1 In the

 negligence count, Day alleged SkyWest and its employees acted negligently in several


        1
          The complaint alleges that SkyWest is incorporated in Utah, has its principal
 place of business in Utah, maintains an agent for service of process in Utah, and
 trains its flight attendants in a Utah training facility. SkyWest has not disputed these
 allegations or otherwise challenged Day’s decision to file this case in the District of
 Utah.
         Although the complaint does not specify the applicable law governing Day’s
 negligence and contract claims, the parties have consistently treated her claims as
 governed by Utah law, both before the district court and on appeal. Accordingly, we
 follow the parties’ lead in treating Day’s claims as Utah common-law claims of
 negligence and breach of contract.
                                              2
Appellate Case: 20-4129      Document: 010110727715        Date Filed: 08/22/2022       Page: 3



 different ways, including “[f]ailing to maintain proper lookout during the beverage

 service while pushing the beverage cart through the passenger aisle,” “[f]ailing to push

 the beverage cart at a reasonable rate of speed through the passenger aisle so as to avoid

 striking passengers with the beverage cart and/or minimize the damages resulting from

 any contact with a passenger,” and “[f]ailing to properly announce and warn passengers

 that the beverage cart would be or was being pushed through the passenger aisle.” In the

 contract count, Day alleged she sustained personal injuries as a result of SkyWest’s

 breach of its contractual obligations to provide her with “safe carriage and transport from

 her origination to her destination” and to “exercise professional, careful, and safe conduct

 and judgment.” Both counts sought damages for the personal injuries Day allegedly

 sustained as a result of the beverage-cart collision.

        SkyWest filed a motion to dismiss the complaint pursuant to Rule 12(b)(6) of the

 Federal Rules of Civil Procedure. SkyWest sought dismissal of the negligence claim on

 the basis of ADA preemption and argued that the contract claim should be dismissed

 because (1) it was redundant of the negligence claim, and (2) the complaint failed to

 identify a specific contract or contractual provision that was breached.

        In granting SkyWest’s motion to dismiss, the district court concluded that the

 negligence and contract claims were both preempted by the ADA and dismissed the

 complaint solely on that basis. The court acknowledged in a footnote that SkyWest had

 raised other arguments regarding the contract claim, but the court concluded it did not

 need to address these arguments based on its preemption ruling, although it stated in dicta



                                               3
Appellate Case: 20-4129      Document: 010110727715        Date Filed: 08/22/2022       Page: 4



 that “SkyWest is correct that the factual allegations of Day’s Complaint are insufficient

 to state a claim for breach of contract.”

        Day appeals the district court’s dismissal of her complaint, arguing that her

 personal-injury claims do not fall within the scope of the ADA’s preemptive scope. In

 response, SkyWest argues the district court correctly dismissed both of Day’s claims as

 expressly preempted by the ADA. SkyWest also asks us to affirm the district court’s

 ruling on alternative grounds. For the reasons set forth below, we conclude the district

 court erred in ruling that Day’s personal-injury claims of negligence and breach-of-

 contract were preempted by the ADA.2 We decline to address SkyWest’s alternative

 arguments for dismissal. We therefore reverse and remand this case for further

 consideration by the district court.

                                        III. ANALYSIS

 A. Express Preemption under the ADA

        We review the district court’s preemption ruling de novo. See Cerveny v. Aventis,

 Inc., 855 F.3d 1091, 1096 (10th Cir. 2017). Because SkyWest is “[t]he party claiming

 preemption,” it “bears the burden of showing with specificity that Congress intended to

 preempt state law.” Mount Olivet Cemetery Ass’n v. Salt Lake City, 164 F.3d 480, 489


        2
          The parties do not dispute that both of Day’s claims may be characterized as
 personal-injury claims, cf. Walker v. U.S. Gen., Inc., 916 P.2d 903, 905 (Utah 1996)
 (“Walker filed this personal injury action against General, alleging negligence,
 breach of contract, and gross negligence.”), and each party’s preemption arguments
 address both claims together under this broader “personal injury” category rather
 than raising separate preemption arguments for each specific claim. We follow the
 parties’ lead in treating both as personal-injury claims to which the same general
 analysis will apply.
                                              4
Appellate Case: 20-4129      Document: 010110727715          Date Filed: 08/22/2022       Page: 5



 n.4 (10thCir. 1998); see also Cook v. Rockwell Int’l Corp., 618 F.3d 1127, 1143 (10th Cir

 2010) (“Because Defendants advocate preemption, they bear the burden of showing that

 federal and state law conflict.”).

        The type of preemption at issue in this appeal, express preemption, applies when

 Congress “defines explicitly the extent to which its enactments pre-empt state law.”

 Emerson v. Kan. City S. Ry. Co., 503 F.3d 1126, 1129 (10th Cir. 2007) (quotations and

 alteration omitted). To determine whether a state law is expressly preempted by a federal

 preemption clause, “[w]e apply ordinary principles of statutory interpretation, looking

 initially to the plain language of the federal statute.” Chamber of Commerce of U.S. v.

 Edmondson, 594 F.3d 742, 765 (10th Cir. 2010).

        The ADA’s preemption provision states in pertinent part that “a State . . . may not

 enact or enforce a law, regulation, or other provision having the force and effect of law

 related to a price, route, or service of an air carrier that may provide air transportation

 under this subpart.” 49 U.S.C. § 41713(b)(1). The parties do not dispute that common-

 law claims of negligence and breach of contract may fall within the scope of this

 provision in certain circumstances. See Northwest, Inc. v. Ginsberg, 572 U.S. 273, 281

 (2014) (holding that “state common-law rules fall comfortably within the language of the

 ADA pre-emption provision,” because they have “the force and effect of law”).3 Rather,


        3
         In its brief, SkyWest acknowledges that contract claims generally are not
 preempted by the ADA. See Am. Airlines, Inc. v. Wolens, 513 U.S. 219, 228 (1995).
 Nevertheless, SkyWest argues, the ADA “may preempt any state-supplied common
 law rule which attaches additional terms to a contract, such as an implied covenant of
 good faith and fair dealing or punitive damages.” Appellee’s Br. at 17 n.12. Day

                                                5
Appellate Case: 20-4129      Document: 010110727715          Date Filed: 08/22/2022      Page: 6



 the parties simply dispute whether Day’s claims in this case are impermissibly “related

 to” an air carrier’s “service.”

        Although this court has not directly defined what activities fall within the scope of

 the word “service,” we have cited favorably to the Fifth Circuit’s determination that

 “service” includes “‘items such as ticketing, boarding procedures, provision of food and

 drink, and baggage handling, in addition to the transportation itself.’” Arapahoe Cnty.

 Pub. Airport Auth. v. FAA, 242 F.3d 1213, 1222 (10th Cir. 2001) (quoting Hodges v.

 Delta Airlines, Inc., 44 F.3d 334, 336 (5th Cir.1995) (en banc)). Because the parties both

 assume that this definition governs the issues before this court, we likewise assume for

 purposes of this appeal that the Hodges definition applies, meaning that an airline’s

 “provision of food and drink” constitutes a “service” for purposes of the ADA’s

 preemption provision.

        We turn then to the definition of “related to.” The Supreme Court has held that

 this phrase is subject to the same interpretation as the virtually identical phrase “relate to”

 in the preemption provision of the Employee Retirement Income Security Act of 1974

 (“ERISA”), 29 U.S.C. § 1144(a). Morales v. Trans World Airlines, Inc., 504 U.S. 374,

 383 (1992). Although the Court has noted that these words “express a broad pre-emptive

 purpose,” id., it has warned against interpreting this phrase with “‘uncritical literalism,’”



 does not dispute this argument, nor does she contend her contract claim involves no
 implied duties or other common-law rules and thus escapes preemption under this
 standard. We therefore assume for purposes of this appeal that Day’s contract claim,
 like her negligence claim, will be preempted under the ADA if we find it to be
 “related to” an airline “service.”
                                               6
Appellate Case: 20-4129      Document: 010110727715         Date Filed: 08/22/2022      Page: 7



 as an overly literal interpretation of this broad and indeterminate phrase would mean that

 “‘for all practical purposes pre-emption would never run its course,’” Gobeille v. Liberty

 Mut. Ins. Co., 577 U.S. 312, 319 (2016) (quoting N.Y. State Conf. of Blue Cross & Blue

 Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 655, 656 (1995)). See also Dan’s City

 Used Cars, Inc. v. Pelkey, 569 U.S. 251, 256, 260 (2013) (holding that “the breadth of the

 words ‘related to’ does not mean the sky is the limit” in rejecting a defendant’s

 preemption argument under a statute that “[b]orrow[s] from the ADA’s preemption

 clause”). To set limits on this phrase, the Court has held that a “state law relates to an

 ERISA plan if it has a connection with or reference to such a plan,” Rutledge v. Pharm.

 Care Mgmt. Ass’n, 141 S. Ct. 474, 479 (2020) (quotation omitted), and the Court has

 “adopt[ed] the same standard” for the ADA, which therefore preempts “[s]tate

 enforcement actions having a connection with, or reference to, airline ‘rates, routes, or

 services.’”4 Morales, 504 U.S. at 384.

        As this test was originally developed in the ERISA context, it was intended to

 provide a “workable standard[]” to “ensure that ERISA’s express pre-emption clause

 receives the broad scope Congress intended while avoiding the clause’s susceptibility to

 limitless application.” Gobeille, 577 U.S. at 319–20. The Court’s ERISA jurisprudence

 clarifies how this test should be applied. Cf. Morales, 504 U.S. at 384–87 (rejecting



        4
          The ADA originally referred to “rates, routes, or services,” but Congress
 amended this statutory language in 1994 to refer to “a price, route, or service.”
 “Because Congress intended this amendment to be without substantive change, courts
 refer to the two versions interchangeably.” Ventress v. Japan Airlines, 603 F.3d 676,
 681 n.2 (9th Cir. 2010) (quotations and citation omitted).
                                               7
Appellate Case: 20-4129      Document: 010110727715          Date Filed: 08/22/2022       Page: 8



 contention that the Court could not “use [its] interpretation of identical language in

 ERISA as a guide,” and relying on ERISA cases to resolve arguments regarding

 preemption under the ADA). In the ERISA context, a state law bears an impermissible

 “reference to” ERISA only if (1) “a State’s law acts immediately and exclusively upon

 ERISA plans” or (2) “the existence of ERISA plans is essential to the law’s operation.”

 Gobeille, 577 U.S. at 319–20 (quotations omitted). “A law that does not refer to ERISA

 plans may yet be pre-empted if it has a ‘connection with’ ERISA plans.” Cal. Div. of

 Labor Standards Enforcement v. Dillingham Constr., N. A., Inc., 519 U.S. 316, 325

 (1997). Specifically, a state law may have an impermissible “connection with” ERISA if

 (1) it “governs a central matter of plan administration,” (2) it “interferes with nationally

 uniform plan administration,” or (3) “acute, albeit indirect, economic effects of the state

 law force an ERISA plan to adopt a certain scheme of substantive coverage or effectively

 restrict its choice of insurers.” Gobeille, 577 U.S. at 320 (quotations and alterations

 omitted). “Pre-emption does not occur, however, if the state law has only a ‘tenuous,

 remote, or peripheral’ connection with covered plans, as is the case with many laws of

 general applicability.” Dist. of Columbia v. Greater Wash. Bd. of Trade, 506 U.S. 125,

 130 n.1 (1992) (citation omitted). To determine whether a “forbidden connection” exists,

 the Supreme Court considers the federal statute’s objectives “‘as a guide to the scope of

 the state law that Congress understood would survive,’” as well as “the nature of the

 effect of the state law” on the subject matter of the federal statute. Dillingham, 519 U.S.

 at 325 (quoting Travelers, 514 U.S. at 656).



                                                8
Appellate Case: 20-4129       Document: 010110727715          Date Filed: 08/22/2022       Page: 9



        Accordingly, in applying the Supreme Court’s “connection with or reference to”

 test in the ADA context, a state law has an impermissible “reference to” airline prices,

 routes, or services if the law “acts immediately and exclusively” upon airline prices,

 routes, or services, or if “the existence of” airline prices, routes, or services “is essential

 to the law’s operations.” Gobeille, 577 U.S. at 319–20. A state law that does not “refer

 to” airline prices, routes, or services under this test may nevertheless be preempted as

 impermissibly “connected with” them if the law (1) governs a central matter of an

 airline’s prices, routes, or services; (2) interferes with uniform national policies regarding

 airline prices, routes, or services; or (3) will have acute economic effects that effectively

 limit airlines’ choices regarding their prices, routes, and services. See id. at 320. In

 applying this test, a state law is not preempted if it “has only a ‘tenuous, remote, or

 peripheral’ connection with [airline prices, routes, or services], as is the case with many

 laws of general applicability.” Greater Wash. Bd., 506 U.S. at 130 n.1 (quoting Shaw v.

 Delta Air Lines, Inc., 463 U.S. 85, 100 n.21 (1983)); see also Morales, 504 U.S. at 390

 (“To adapt to this case our language in Shaw, ‘[s]ome state actions may affect [airline

 fares] in too tenuous, remote, or peripheral a manner’ to have pre-emptive effect.”

 (quoting Shaw, 463 U.S. at 100 n.21) (alterations in original)). In evaluating a state law

 for the existence of a “forbidden connection,” we will consider (1) “the objectives of the

 [ADA] as a guide to the scope of the state law that Congress understood would survive,”

 and (2) “the nature of the effect of the state law on” airline prices, routes, and services.

 Dillingham, 519 U.S. at 325.



                                                 9
Appellate Case: 20-4129       Document: 010110727715           Date Filed: 08/22/2022   Page: 10



         Applying this test to Day’s negligence and contract claims, we conclude they are

  not preempted under the “reference to” part of the test because the state laws invoked by

  Day do not refer to airline prices, routes, or services. Rather, Utah’s common-law

  negligence and contract causes of action are laws of general applicability that apply to

  any individuals or corporations whose actions may foreseeably injure others or who enter

  into contractual arrangements. See Summerill v. Shipley, 890 P.2d 1042, 1043, 1045

  (Utah Ct. App. 1995) (holding that a defendant is liable for negligence if he fails to meet

  “the general standard of care,” which requires “[a] person . . . to use reasonable care to

  avoid injuring other people or property”); BR ex rel. Jeffs v. West, 275 P.3d 228, 232

  (Utah 2012) (“[A] special relationship is not typically required to sustain a duty of care to

  those who could foreseeably be injured by the defendant’s affirmative acts.”); Am. W.

  Bank Members, L.C. v. State, 342 P.3d 224, 230-31 (Utah 2014) (“The elements of a

  prima facie case for breach of contract are (1) a contract, (2) performance by the party

  seeking recovery, (3) breach of the contract by the other party, and (4) damages.”

  (quotation omitted)). These laws make no “reference to” airline prices, routes, or

  services because they do not act immediately and exclusively upon airline prices, routes,

  or services, nor do they depend on the existence of airline prices, routes, or services for

  their operation. See Gobeille, 577 U.S. at 319–20; cf. Ingersoll-Rand Co. v. McClendon,

  498 U.S. 133, 140 (1990) (holding that a Texas cause of action was preempted by ERISA

  because the state courts had defined the cause of action to expressly refer to ERISA

  plans, such that “a plaintiff must plead, and the court must find, that an ERISA plan

  exists” for the plaintiff to prevail on this cause of action).

                                                 10
Appellate Case: 20-4129        Document: 010110727715         Date Filed: 08/22/2022     Page: 11



            Turning then to the question whether Utah’s negligence and contract laws have a

  forbidden “connection with” airline prices, routes, and services, we first evaluate the

  broader principles the Supreme Court has indicated should guide this inquiry. In this

  regard, we first consider (1) the objectives of the ADA, which provide “a guide to the

  scope of the state law that Congress understood would survive,” and (2) “the nature of the

  effect of the state law on” airline prices, routes, and services. Dillingham, 519 U.S.

  at 325.

            On the first consideration, we agree with our sister circuits that Congress enacted

  the ADA to achieve “the economic deregulation of the airline industry,” but “[n]othing in

  the Act itself, or its legislative history, indicates that Congress had a clear and manifest

  purpose to displace state tort law in actions that do not affect deregulation in more than a

  peripheral manner.” Charas v. Trans World Airlines, Inc., 160 F.3d 1259, 1265 (9th Cir.

  1998) (en banc) (emphasis added) (quotations omitted); see also Hodges, 44 F.3d at 338

  (“Significantly, too, neither the ADA nor its legislative history indicates that Congress

  intended to displace the application of state tort law to personal physical injury inflicted

  by aircraft operations, or that Congress even considered such preemption.”); Taj Mahal

  Travel, Inc. v. Delta Airlines, Inc., 164 F.3d 186, 194 (3d Cir. 1998) (“[T]he proper

  inquiry is whether a common law tort remedy frustrates deregulation by interfering with

  competition through public utility-style regulation. . . . We consider it highly unlikely that

  claims caused by careening service carts and plummeting luggage were to be removed

  from state adjudication.”); Branche v. Airtran Airways, Inc., 342 F.3d 1248, 1258–59

  (11th Cir. 2003) (explaining that competition between airlines is the primary concern

                                                 11
Appellate Case: 20-4129       Document: 010110727715           Date Filed: 08/22/2022       Page: 12



  underlying the ADA and, accordingly, both employment discrimination actions and state-

  law personal-injury actions have typically been held to fall outside the scope of the

  ADA’s preemption clause). Congress’s silence regarding the ADA’s potential

  displacement of state tort laws “‘takes on added significance in light of Congress’s failure

  to provide any federal remedy for persons injured by such conduct,’” because it “‘is

  difficult to believe that Congress would, without comment, remove all means of judicial

  recourse for those injured by illegal conduct.’” Hodges, 44 F.3d at 338 (quoting

  Silkwood v. Kerr-McGee Corp., 464 U.S. 238, 251 (1984)). Moreover, despite the lack

  of a federal remedy, Congress specifically requires air carriers to carry insurance

  “sufficient to pay . . . for bodily injury to, or death of, an individual or for loss of, or

  damage to, property of others, resulting from the operation or maintenance of the

  aircraft.” 49 U.S.C. § 41112(a). “A complete preemption of state law in this area would

  have rendered any requirement of insurance coverage nugatory,” and thus this provision

  “can only be understood to qualify the scope of ‘services’ removed from state regulation”

  by the ADA’s preemption provision. Hodges, 44 F.3d at 338; see also Taj Mahal,

  164 F.3d at 194 (“[T]he continued existence of statutorily mandated liability insurance

  coverage is strong evidence that Congress did not intend to preempt state tort claims.”);

  Corley v. United States, 556 U.S. 303, 314 (2009) (explaining that “one of the most basic

  interpretive canons” holds “that a statute should be construed so that effect is given to all

  its provisions, so that no part will be inoperative or superfluous, void or insignificant”

  (quotations and alterations omitted)). Thus, the statute as a whole “evidences

  congressional intent to prohibit states from regulating the airlines while preserving state

                                                 12
Appellate Case: 20-4129      Document: 010110727715          Date Filed: 08/22/2022      Page: 13



  tort remedies that already existed at common law, providing that such remedies do not

  significantly impact federal deregulation.” Charas, 160 F.3d at 1265.

         As for the second consideration that Dillingham directs us to consider—“the

  nature of the effect of the state law on” airline prices, routes, and services, 519 U.S.

  at 325—a judgment in Day’s favor on her negligence and contract claims would impact

  SkyWest’s prices, routes, and services only insofar as SkyWest might be required to

  exercise more care in providing whatever services it decides to provide.5 Cf. Harris v.

  Am. Airlines, Inc., 55 F.3d 1472, 1478 (9th Cir. 1995) (Norris, J., dissenting) (reasoning

  that negligence and other personal-injury claims based on an airline’s repeated provision

  of alcoholic beverages to a drunk and abusive passenger should not be preempted under

  the ADA because an award of damages “would not regulate the economic or contractual

  aspects of the airline’s provision of beverages,” even if it might “affect the airline’s

  training or security practices”); see also Charas, 160 F.3d at 1263 (en banc overruling of


         5
           SkyWest suggests its prices, routes, and services could also be affected by
  the economic impact of a damages award in Day’s favor, but the cases SkyWest cites
  to support this argument are inapposite, and SkyWest does not explain how a
  damages award would have a forbidden effect on its prices, routes, or services. Even
  if SkyWest’s fares or services could arguably be affected by the financial losses it
  might experience as a result of a verdict in Day’s favor, this would not in itself
  support the conclusion that Day’s claims have an impermissible connection to
  SkyWest’s prices, routes, or services. Any award of damages in any context may
  alter the airline’s financial situation and thus indirectly impact the airline’s prices,
  routes, and services, but an award of damages in and of itself will “affect airline fares
  in too tenuous, remote, or peripheral a manner to have pre-emptive effect.” Morales,
  504 U.S. at 390 (quotations and alterations omitted); cf. Wolens, 513 U.S. at 224–26
  (allowing class-action plaintiffs to pursue contract claims for monetary relief against
  airline). The types of effects we are concerned with here are the acute effects of a
  finding of liability based on a particular cause of action, not the peripheral economic
  effects that may flow from a financial loss caused by an award of monetary damages.
                                                13
Appellate Case: 20-4129      Document: 010110727715           Date Filed: 08/22/2022      Page: 14



  Harris) (holding that “Judge Norris . . . got it right” and the majority in Harris erred in

  finding personal-injury claims preempted by the ADA). This is not the type of “public

  utility-style regulation” that Congress intended the ADA to preempt. Taj Mahal, 164

  F.3d at 194. Rather, Utah’s negligence and contract causes of action are akin to

  “generally applicable background regulations that are several steps removed from prices,

  routes, or services, such as prevailing wage laws or safety regulations, [which] are not

  preempted, even if employers must factor those provisions into their decisions about the

  prices that they set, the routes that they use, or the services that they provide.” Dilts v.

  Penske Logistics, LLC, 769 F.3d 637, 646 (9th Cir. 2014). Finding SkyWest liable for its

  allegedly negligent infliction of personal injuries on Day during its beverage service

  would not force SkyWest to remove, add, or modify any of its prices, routes, or services;

  it would simply hold SkyWest to the same general obligations of due care and contractual

  fealty that apply to other companies.6



         6
           Because the parties do not squarely address this issue, we do not address the
  question whether SkyWest might be subject to a heightened duty of care as a
  common carrier, nor do we address whether applying this heightened duty of care to
  SkyWest might trigger different ADA preemption concerns. See Lamb v. B&B
  Amusements Corp., 869 P.2d 926, 930 (Utah 1993) (“The heightened standard of care
  required of common carriers is predicated on the principle that persons using
  ordinary transportation devices, such as elevators and buses, normally expect to be
  carried safely, securely, and without incident to their destination.” (quotations and
  alterations omitted)). Even if a defendant is not subject to this heightened duty of
  care, it must exercise “care according to the nature of the circumstances that a
  reasonably prudent person would consider in assessing possible risks of injury,” id.,
  and holding SkyWest liable for a breach of this generally applicable standard of care
  in the context of this personal-injury case would not impose a public-utility-style
  regulation on SkyWest’s economic decisions. Thus, SkyWest has not met its burden
  of establishing that Day’s negligence claim is expressly preempted by the ADA.
                                                14
Appellate Case: 20-4129      Document: 010110727715         Date Filed: 08/22/2022        Page: 15



         Accordingly, we are entirely unpersuaded by SkyWest’s argument that Congress

  intended for airlines’ careless infliction of personal injuries on passengers to be governed

  solely by “the whims of competitive market forces.” Appellee’s Br. at 25. Although

  Congress intended to deregulate airlines’ economic policies (such as, for instance, the

  decision not to offer a beverage service or to offer a different range of beverages than

  other airlines), nothing in the ADA or its legislative history supports the view that

  Congress also intended to immunize airlines from liability for any violations of generally

  applicable negligence or contract laws.7 As Justice Stevens reasoned in his partial

  concurrence in American Airlines v. Wolens, both “the standard of ordinary care” and

  contract principles are “general background rule[s] against which all individuals order

  their affairs,” and “[s]urely Congress did not intend to give airlines free rein to commit

  negligent acts subject only to the supervision of the Department of Transportation, any

  more than it meant to allow airlines to breach contracts with impunity.” 513 U.S. 219,

  236–37 (1995) (Stevens, J., concurring in part and dissenting in part); see also id. at 231

  n.7 (majority op.) (noting without discussion that both American Airlines and the United



         7
           See Harris, 55 F.3d at 1478 (Norris, J., dissenting) (“Since economic
  deregulation is the key to the ADA, . . . beverage ‘services’ preempted under the
  ADA are limited to economic decisions regarding the provision of drinks, e.g.,
  whether or not to provide drinks on any flight, and contractual decisions about
  whether to charge for the drinks or provide them free. If Ms. Harris were ultimately
  to recover damages in this case, the judgment . . . would not regulate the economic or
  contractual aspects of the airline’s provision of beverages.” (citation omitted));
  Charas, 160 F.3d at 1266 (“We conclude that when Congress enacted federal
  economic deregulation of the airlines, it intended to insulate the industry from
  possible state economic regulation as well . . . . It did not intend to immunize the
  airlines from liability for personal injuries caused by their tortious conduct.”).
                                               15
Appellate Case: 20-4129      Document: 010110727715          Date Filed: 08/22/2022       Page: 16



  States as amicus curiae had agreed that the ADA was unlikely to preempt safety-related

  personal-injury claims); id. at 242 (O’Connor, J., concurring in part and dissenting in

  part) (concluding that the non-personal-injury claims before the Court in Wolens should

  be preempted, but agreeing that personal-injury claims against airlines may not be

  preempted by the ADA). “Unsurprisingly, airlines do not compete on the basis of

  likelihood of personal injury, i.e., onboard safety, and as such it does not undermine the

  pro-competitive purpose of the ADA, as set forth in Wolens, to permit states to regulate

  this aspect of air carrier operations.” Branche, 342 F.3d at 1258 (citation omitted).

         In light of these considerations, we conclude that Day’s contract and negligence

  claims are not based on state laws impermissibly “connected with” airline prices, routes,

  or services because Utah’s contract and negligence laws (at least as applied in this case)

  do not govern a central matter of an airline’s prices, routes, or services; do not interfere

  with uniform national policies regarding airline prices, routes, or services; and will not

  cause acute economic consequences that would effectively limit airlines’ choices

  regarding their prices, routes, and services. See Gobeille, 577 U.S. at 320.

         Specifically, for the reasons explained above, a finding in Day’s favor would not

  govern any central matters of SkyWest’s services, but would only require SkyWest, like

  all other businesses, to honor its contractual obligations and to comply with the general

  duty of care toward those who might be foreseeably injured by its affirmative acts. BR,

  275 P.3d at 232; Summerill, 890 P.2d at 1043, 1045; Am. W. Bank, 342 P.3d at 230-31;

  Wolens, 513 U.S. at 236–37 (Stevens, J., concurring in part and dissenting in part).



                                                16
Appellate Case: 20-4129      Document: 010110727715           Date Filed: 08/22/2022      Page: 17



         Furthermore, SkyWest does not point to any uniform national policies that would

  be impeded by the requirements under Utah law for SkyWest to comply with its

  contractual commitments and to exercise reasonable care in undertaking activities that

  might foreseeably cause physical injuries to passengers. Although SkyWest asserts that

  different states have different standards of care, it does not cite to a single case to support

  this proposition as a reason for preemption, nor does it otherwise provide any basis for

  this court to conclude that a finding in Day’s favor would interfere with “nationally

  uniform” policies regarding airline prices, routes, or services. See Rockwell Int’l,

  618 F.3d at 1143 (“Because Defendants advocate preemption, they bear the burden of

  showing that federal and state law conflict.”); see also Wolens, 513 U.S. at 236–37

  (Stevens, J., concurring in part and dissenting in part) (reasoning without citing to any

  specific state laws that both “contract law” and “the standard of ordinary care” are

  “general background rule[s] against which all individuals order their affairs”).

         Finally, SkyWest has failed to show that a verdict in Day’s favor could cause

  acute economic effects that would effectively limit SkyWest’s choices regarding its

  prices, routes, and services. See Gobeille, 577 U.S. at 320. A damages award in Day’s

  favor might incentivize SkyWest to put more effort into training its employees to avoid

  injuring passengers, but it would not constrain SkyWest’s ability to make “economic

  decisions regarding the provision of drinks, e.g., whether or not to provide drinks on any

  flight, and contractual decisions about whether to charge for the drinks or provide them

  free.” Harris, 55 F.3d at 1478 (Norris, J., dissenting); cf. Tobin v. Fed. Express Corp.,

  775 F.3d 448, 456 (1st Cir. 2014) (holding that the ADA preempted tort claims that

                                                17
Appellate Case: 20-4129      Document: 010110727715         Date Filed: 08/22/2022     Page: 18



  “could effect fundamental changes in the carrier’s current or future service offerings” by

  “regulat[ing] how [the air carrier] operates its core business,” but contrasting such claims

  to “everyday personal injury claims” which “may not impose any greater duty on an

  airline than that which exists for any other firm”).8 Thus, any tangential effect that Day’s



         8
           We note that SkyWest’s brief fails to cite to a single case in which a
  personal-injury claim was held to be preempted by the ADA. Day does identify two
  such cases in her reply brief, Fawemimo v. Am. Airlines, Inc., 751 F. App’x 16
  (2d Cir. 2018), and Witty v. Delta Air Lines, Inc., 366 F.3d 380 (5th Cir. 2004), but
  she points out that these cases involved very different facts than those at issue in this
  case. In particular, the alleged personal injuries in both of those cases arose from
  unsafe design elements or from the inherent risks of air travel rather than from
  employees’ failures to exercise due care in their conduct toward passengers. For
  instance, in Fawemimo, the plaintiff “alleged that she hit her head on a television
  monitor above her seat while boarding a[] flight and that her injuries were the result
  of an unsafe aircraft design.” 751 F. App’x at 17. The Second Circuit held that this
  claim was preempted under the Fifth Circuit’s Hodges analysis because, “under
  Hodges, § 41713(b)(1) preempts claims that challenge airline policies and could
  potentially create inconsistent standards between states, while leaving room for
  personal injury actions that allege an airline was negligent in carrying out its policy.”
  Id. The plaintiff’s claim that the aircraft’s design was inherently dangerous related to
  a general policy “rather than the negligent installation or maintenance of her specific
  monitor or seat,” and the court therefore found it preempted based on Hodges. Id.
  The plaintiff in Witty likewise raised a claim based on general airline policies,
  alleging that he developed deep vein thrombosis because the aircraft’s design did not
  provide adequate leg room and because the airline failed to warn its passengers of the
  inherent risk of deep vein thrombosis associated with air travel. 366 F.3d at 382.
  “[D]ecid[ing] this case narrowly by addressing the precise issues before [it],” the
  Fifth Circuit held that the ADA expressly preempted the plaintiff’s leg-room claim
  because, unlike the claims in Hodges, this claim would have a significant economic
  effect on airlines’ prices by reducing the number of passengers who could be carried
  on each flight. Id. at 383, 385. The court then held that the failure-to-warn claim
  was preempted “[u]nder the implied preemption doctrines of field preemption and
  conflict preemption.” Id. at 384. The court noted that this holding was narrow, and
  it directly stated that it was not expressing an opinion as to whether a failure-to-warn
  claim might escape preemption under other circumstances. Id. at 385–86. Neither of
  these cases affects our conclusion that Day’s negligence and contract claims are not
  expressly preempted by the ADA.
                                               18
Appellate Case: 20-4129      Document: 010110727715          Date Filed: 08/22/2022      Page: 19



  claims might have on SkyWest’s beverage services or the airline’s fares are “too far

  removed from Congress’s deregulatory purpose to warrant preemption.” Dirty Boyz

  Sanitation Serv. Inc. v. City of Rawlins, 889 F.3d 1189, 1200 (10th Cir. 2018). Allowing

  a damage award when a flight attendant carelessly injures a passenger with a beverage

  cart will “neither significantly determine what services [airlines] will provide nor require

  [airlines] to provide a service not available in the market.” Id.

         We therefore hold that the district court erred in dismissing Day’s negligence and

  contract claims as preempted by the ADA.

  B. Alternative Arguments for Affirmance

         SkyWest asks us to affirm the district court’s decision on two alternative grounds.

  Specifically, SkyWest argues that (1) Day’s contract and negligence claims are subject to

  implied field preemption under the Federal Aviation Act of 1958, and (2) Day’s contract

  claim fails to state a claim upon which relief may be granted, both because her complaint

  did not adequately identify a relevant contract or contractual duty, and because the

  contract claim is duplicative of the negligence claim.

         SkyWest did not raise a field-preemption argument below and devotes little space

  to this issue in its appellate briefing, even though preemption is a “somewhat Byzantine

  area of the law,” Devon Energy Prod. Co. v. Mosaic Potash Carlsbad, Inc., 693 F.3d

  1195, 1203 n.4 (10th Cir. 2012), requiring a detailed evaluation of both state and federal

  law, see, e.g., US Airways, Inc. v. O’Donnell, 627 F.3d 1318, 1325–29 (10th Cir. 2010)

  (conducting a lengthy multi-step analysis to determine whether a specific state law was

  field preempted by the Federal Aviation Act). We decline to exercise our discretion to

                                               19
Appellate Case: 20-4129       Document: 010110727715           Date Filed: 08/22/2022          Page: 20



  consider this newly raised, inadequately briefed, and analytically complex issue in the

  first instance on appeal. See Singleton v. Wulff, 428 U.S. 106, 121 (1976) (“The matter of

  what questions may be taken up and resolved for the first time on appeal is one left

  primarily to the discretion of the courts of appeals, to be exercised on the facts of

  individual cases.”); Dutcher v. Matheson, 733 F.3d 980, 989 (10th Cir. 2013) (“While the

  parties complied with our instruction to address Class Action Fairness Act jurisdiction in

  supplemental briefing, we do not believe it appropriate to resolve this thorny question

  without further development in the district court.”); United States v. Lamirand, 669 F.3d

  1091, 1098 n.7 (10th Cir. 2012) (“Given the apparent complexity of this issue of statutory

  interpretation . . . , we are reluctant to definitively opine on its merits without a full

  adversarial framing of the relevant considerations.”). We express no opinion as to either

  the merits of this defense or the threshold procedural question whether SkyWest may

  raise this new affirmative defense on remand.

         SkyWest’s second alternative argument for relief is directed at the contract claim

  and is premised on two independent grounds: (1) the adequacy of the allegations in Day’s

  complaint, and (2) Utah law regarding overlapping contract and tort claims.

         In support of the first of these grounds, SkyWest argued in its motion to dismiss

  that the complaint failed to adequately plead a claim for breach of contract because it did

  not establish the existence of a particular contract or identify a specific contractual

  provision breached by SkyWest, and any implied contractual duties were necessarily

  preempted. In granting SkyWest’s motion to dismiss on the basis of preemption, the

  district court stated in dicta that “SkyWest is correct that the factual allegations of Day’s

                                                 20
Appellate Case: 20-4129       Document: 010110727715          Date Filed: 08/22/2022       Page: 21



  complaint are insufficient to state a claim for breach of contract,” App. at 136 n.13, but it

  did not elaborate on this comment.

         On appeal, SkyWest addresses this matter on just one page of its appellate brief, in

  which it fails to cite to a single case or discuss a single legal principle. See Fed. R. App.

  P. 28(a)(8); 28(b) (directing appellees to include in their briefs their “contentions and the

  reasons for them, with citations to the authorities . . . on which the appell[ee] relies”).

  Without identifying or discussing the controlling legal standards that govern our review

  of the adequacy of a complaint, SkyWest simply asserts that Day’s broad allegations

  regarding the existence of a contract and the duties of safe carriage and safe conduct are

  inadequate to plead the existence of a specific contract or of any specific contractual

  obligations. Cf. Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009)

  (“A complaint will survive dismissal only if it alleges a plausible claim for relief—that is,

  the factual allegations must be enough to raise a right to relief above the speculative

  level. Even so, granting a motion to dismiss is a harsh remedy which must be cautiously

  studied, not only to effectuate the spirit of the liberal rules of pleading but also to protect

  the interests of justice.” (quotations, alterations, and citations omitted)). SkyWest does

  not address whether Day’s breach-of-contract claim might plausibly be premised on

  implied contractual duties, which SkyWest incorrectly argued below were necessarily

  preempted by the ADA. Moreover, SkyWest makes the cursory assertion that this court

  can affirm the dismissal of Day’s complaint based on a document SkyWest attached to its

  motion to dismiss, without recognizing that “consideration of material attached to a

  defendant’s answer or motion to dismiss” generally “requires the court to convert the

                                                21
Appellate Case: 20-4129       Document: 010110727715          Date Filed: 08/22/2022       Page: 22



  motion into one for summary judgment and afford the parties notice and an opportunity

  to present relevant evidence.” Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006).

         “Deprived of meaningful adversarial briefing regarding this [argument], as well as

  a reasoned district court decision resolving it, we believe that the most prudent and fair

  course is to allow the district court to address this [argument] in the first instance on

  remand . . . .” Sylvia v. Wisler, 875 F.3d 1307, 1326 (10th Cir. 2017); see also Gates

  Rubber Co. v. Bando Chem. Indus., 9 F.3d 823, 846 (10th Cir. 1993) (“[W]e do not

  understand what the district court meant, nor do we have the benefit of the district court

  analysis beyond its mere conclusion that the merger doctrine is not applicable.

  Accordingly, we must remand for further analysis of this element as well.”).

         Finally, SkyWest argues that we can affirm the dismissal of Day’s contract claim

  because it is duplicative of her tort claim. The district court declined to address this

  issue, which requires a determination of whether and how various Utah Supreme Court

  cases cited by the parties might apply when a plaintiff pleads both contract and tort

  causes of actions. The parties briefed this issue on appeal, but only in a few pages of

  each of their respective briefs. “Rather than examining and resolving the merits of the[ir]

  contentions, . . . we adopt the better practice of leaving the matter to the district court in

  the first instance.” Evers v. Regents of Univ. of Colo., 509 F.3d 1304, 1310 (10th Cir.

  2007); see also Comm. for the First Amendment v. Campbell, 962 F.2d 1517, 1527

  (10th Cir. 1992) (“Although the parties have briefed the legal issue of qualified immunity

  on appeal, we decline to address the issue without the benefit of the district court’s

  thoughts on the issue.”); Pac. Frontier v. Pleasant Grove City, 414 F.3d 1221, 1238 (10th

                                                22
Appellate Case: 20-4129     Document: 010110727715         Date Filed: 08/22/2022      Page: 23



  Cir. 2005) (“Where an issue has been raised, but not ruled on, proper judicial

  administration generally favors remand for the district court to examine the issue

  initially.”).

                                    IV. CONCLUSION

          For the reasons set out above, we REVERSE the district court’s dismissal of

  Day’s claims and REMAND this matter to the district court for further proceedings

  consistent with this opinion.




                                              23